FILED
                            NOT FOR PUBLICATION                             AUG 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



YANYUN REN,                                      No. 07-70701

              Petitioner,                        Agency No. A078-706-866

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 5, 2011
                              Pasadena, California

Before: PREGERSON, FISHER, and BERZON, Circuit Judges.

       Yanyun Ren petitions for review of a decision of the Board of Immigration

Appeals (BIA) affirming an Immigration Judge's (IJ) denial of her application for

asylum, withholding of removal, and relief under the United Nations Convention

Against Torture (CAT). We deny the petition.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The IJ provided 'specific and cogent reasons' for the adverse credibility

finding. Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir. 2005). Principally, the

forensic document expert produced a report concluding that the receipt for a fine,

introduced by Ren, was almost surely fraudulent, and, while impossible to

authenticate, the summons offered by Ren may well not have been genuine either.

While testifying, the expert explained in detail how she arrived at her conclusions,

elaborating that there was an estimated 1 in 100,000 chance the receipt was not

fraudulent and a 1 in 200 chance the summons was genuine. Ren produced no

contrary evidence undermining those conclusions. The IJ was therefore justified in

relying on them.

      Because these fraudulent documents called into doubt the truthfulness of

Ren's account of her arrest, they went to the heart of her claim, see Kin v. Holder,

595 F.3d 1050, 1058 (9th Cir. 2010), and could support the IJ's adverse credibility

finding. See Yeimane-Berhe v. Ashcroft, 393 F.3d 907, 911 (9th Cir. 2004). Ren

testified that she personally received the summons on the day of her release and

saw the receipt for the fine in her father's hand when he came to get her from

police custody. Ren's argument that she did not µnow the documents were

fraudulent would have required the IJ to accept the unliµely inference that she and

her father received genuine documents, but her father mailed her different,


                                         -2-
fraudulent copies without notifying her they were not the originals. Therefore,

unliµe in Yeimane-Berhe, where someone obtained the faµe document outside the

petitioner's presence and after she was in the United States, and 'no evidence

indicat[ed] that [the petitioner] µnew the document was fraudulent,' id. at 911, the

evidence here supports the conclusion that Ren probably had to be aware the

documents were not genuine. See Khadµa v. Holder, 618 F.3d 996, 1001 (9th Cir.

2010) (holding that expert testimony combined with a petitioner's failure to offer a

plausible explanation for how he obtained a fraudulent newspaper article was

sufficient to support an adverse credibility determination, even where the IJ did not

maµe a specific finding that the petitioner µnew the article was not genuine).

      Moreover, unliµe in Yeimane-Berhe, where authentic documentary evidence

corroborated the petitioner's account, and 'nothing else in the record' undermined

the petitioner's credibility, 393 F.3d at 911, the IJ here had other bases to question

Ren's testimony. For instance, Ren's application originally stated she was

detained in Linan, and she did not amend that statement during her asylum office

interview, although she did maµe several other changes to her application. Only

after receiving the summons in the mail from her father did she change the

statement to say she was detained in Kuaian, reconciling her application with the

summons. Ren's suggestion that her first submission might have been a translation


                                          -3-
error does not explain that timing issue; any translation error presumably could

have been caught earlier.

      Liµewise, Ren failed to advance evidence corroborating her claims that she

attended church or practiced Christianity in the United States or China. See

Unuaµhaulu v. Gonzales, 416 F.3d 931, 938 (9th Cir. 2005) (acµnowledging that,

'where the IJ has reason to question the applicant's credibility,' a petitioner's

failure 'to produce non-duplicative, material, easily available corroborating

evidence' can support an adverse credibility determination (quotations omitted)).

Although her worµ schedule prevented her from attending church on a weeµly

basis, she testified that she worshiped there every three or four weeµs. Over the

course of the three years she had been in the United States, that attendance rate is

not so infrequent as to prohibit her from obtaining some corroborating

documentation.

      In the absence of credible testimony or reliable documentary evidence,

Ren's claims for asylum and withholding fail. Because her CAT claim is also

based on her testimony, it fails as well. See Almaghzar v. Gonzales, 457 F.3d 915,

922-23 (9th Cir. 2006).

      PETITION DENIED.




                                          -4-
                                                                              FILED
No. 07-70701 Ren v. Holder                                                    AUG 23 2011

                                                                         MOLLY C. DWYER, CLERK
PREGERSON, Circuit Judge, Dissenting:                                     U.S . CO U RT OF AP PE A LS




      Petitioner Yanyun Ren is a native and citizen of China. Ren converted to

Christianity in 2001. On November 18, 2001, Ren was attending a house church

service when Chinese police arrested her and her fellow congregants. During her

detention, two officers interrogated Ren, accused her of belonging to an 'illegal

gathering,' spreading 'an evil cult,' and 'disturbing social stability.' The officers

demanded that Ren provide information about the organization of the church.

When Ren refused to answer the officers' questions and asµed why she was being

detained, the officers slapped Ren several times and pulled her hair. The officers

then placed Ren in a small cell with two other women. The officers instructed the

two other women in the cell to mistreat Ren. Over the next fifteen days, the two

women in the cell routinely beat Ren, forced her to eat her food off of the floor,

and prevented her from sleeping. Ren was finally released from custody after her

father paid a fine. She left China and ultimately arrived in the United States in

2002. Ren timely applied for asylum, withholding of removal, and protection

under the Convention Against Torture.

      An Immigration Judge (IJ) found that Ren's testimony was not credible, in

reliance, principally, on an expert's testimony about the inauthenticity of


                                          1
documents--a summons and a receipt for payment of a fine--Ren submitted with

her application. While the expert had misgivings about the authenticity of the

summons Ren received upon her release, the expert conceded that the

summons--the only document handed directly to Ren--could have been

reproduced on a copier. Additionally, the fine receipt, which the expert more

strongly believed to be counterfeit, was given to Ren's father, outside of Ren's

presence. There is no indication in the record that Ren had possession of the fine

receipt before it was mailed to her by her father after she arrived in the United

States. Moreover, even if both the summons and the fine receipt were fraudulent,

there was no evidence offered, and the IJ made no finding, that Ren µnew that the

documents were not genuine. See Yeimane-Berhe v. Ashcroft, 393 F.3d 907, 911

(9th Cir. 2004).

      The other grounds the IJ relied upon for her adverse credibility

determination are either speculative or do not go to the heart of Ren's asylum

claim. See Manimbao v. Ashcroft, 329 F.3d 655, 660 (9th Cir. 2003); Shah v. INS,

220 F.3d 1062, 1071 (9th Cir. 2000). Moreover, the IJ failed to address Ren's

proffered explanations for the perceived inconsistencies, and thus, the IJ's findings

must be disregarded. See Soto-Olarte v. Holder, 555 F.3d 1089, 1091 (9th Cir.

2009); Kaur v. Ashcroft, 379 F.3d 876, 884 (9th Cir. 2004).


                                           2
      For these reasons, I would grant the petition for review, reverse the adverse

credibility finding, and remand to the BIA for further proceedings. See Teµle v.

Muµasey, 533 F.3d 1044, 1056 (9th Cir. 2008). I therefore respectfully dissent.




                                         3